Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9, 15, 21, 27 and 33 are objected to because of the following informalities:  
Claims 2, 9, 15, 21, 27 and 33 recite “wherein one or more neural networks” and should be replaced with “wherein the one or more neural networks” to refer to the “one or more neural networks” in the independent claims they respectively depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 10, 16, 22, 28 and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites "wherein the unsupervised training includes generating, from a frame triplet, a set of intermediate frames and generating a version of a middle triplet frame from the intermediate frames for determining a loss value to be minimized." However, it is unclear what this limitation means. The language of the recited claim limitation is rather convoluted and make the claim scope rather confusing. For example, it is unclear what it means by “generating, from a frame triplet, a set of intermediate frames”. Intermediate frames between which frames, since there is a frame triplet or there are 3 frames? Also, it is unclear what it means by “generating a version of a middle triplet frame from the intermediate frames”. Does it imply there are only 3 intermediate frames? Or are there multiple versions of middle triplet frames? It is further unclear what it means by “a middle triplet frame”. For the rest of this office action, examiner will interpret the recited feature, i.e., "wherein the unsupervised training includes generating, from a frame triplet, a set of intermediate frames and generating a version of a middle triplet frame from the intermediate frames for determining a loss value to be minimized", in accordance with prior art references and applicant’s disclosure.
Claims 10, 16, 22, 28 and 34 have similar issues as claim 3and are rejected for the same reasons as claim 3.
Claim 32 recites "the parameters". There is insufficient antecedent basis for this limitation in the claim. It is unclear what these “parameters” are referring to. If applicant intends to claim similar subject matter as in claim 26, applicant needs to re-phrase this claim to that of claim 26 and the following art rejection of claim 26 will similarly apply to the re-phrased claim 32. At this point, since it is unclear what these “parameters” are referring to, the claim limitation reciting “one or more memories to store the parameters” will not be further treated on merit.
Claims 33-37 depend on claim 32 and are therefore rejected on the same ground as claim 32.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 and 32-37 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter. 
Claims 14 and 32 recite a “machine-readable medium”. However, the specification as originally filed does not explicitly define the machine-readable medium by stating that in “at least one embodiment, a computer-readable storage medium is a non-transitory computer-readable storage medium that excludes transitory signals (e.g., a propagating transient electric or electromagnetic transmission) but includes non-transitory data storage circuitry (e.g., buffers, cache, and queues) within transceivers of transitory signals.” ([0389]), and the claimed “machine-readable medium” is not limited to non-transitory media. 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a machine-readable medium (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Claims 15-19 and 33-37 depend directly or indirectly on one of the claims 14 and 32 without any further limitation to make the claimed invention statutory and are therefore rejected for the same reasons as for the claims 14 and 32.
The examiner’s suggestion is to replace "machine-readable medium" with "non-transitory machine-readable medium" in the claims 14-19 and 32-37 to make the claimed invention statutory.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Chen et al., CN 109068174 A, published on 2018-12-21 (machine translation), hereinafter Chen.
Wikipedia, Arithmetic logic unit, published on 2018-08-14, hereinafter Wikipedia.  
Zhang et al., "Temporal interpolation via motion field prediction." arXiv preprint arXiv:1804.04440 (2018), hereinafter Zhang.  
Jiang et al., “Super SloMo: High quality estimation of multiple intermediate frames for video interpolation,” arXiv:1712.00080, 2017, hereinafter Jiang.  
Zou et al., US 20190130220 A1, published on 2019-05-02, hereinafter Zou.  
Weiss, US 20200081431 A1, published on 2020-03-12, effectively filed on 2018-09-07, hereinafter Weiss.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13-14, 19-20, 25-26, 31-32 and 37 are rejected under 35 U.S.C. 102 as being anticipated by Chen, and in view of Wikipedia for claims 1 and 20.
Regarding claim 1, Chen discloses a processor comprising: one or more arithmetic logic units (ALUs) to be configured to generate higher frame rate video from lower frame rate video using one or more neural networks. (Chen: Fig. 1 and [0044, 0053, 0086, 0088-0089]. “[0044] The method and system for video frame rate up-conversion based on the circular convolutional neural network provided by the present invention integrate the motion estimation and linear interpolation of the traditional method into one step, and form the end-to-end mapping of the two frames before and after the video to the middle frame, which improves the performance of the video frame rate.” ALUs are implied by the processor, see first paragraph of Wikipedia (“An ALU is a fundamental building block of many types of computing circuits, including the central processing unit (CPU) of computers, FPUs, and graphics processing units (GPUs). A single CPU, FPU or GPU may contain multiple ALUs.”))
Regarding claim 6, Chen discloses the processor of claim 1, wherein the one or more neural networks utilize one or more image interpolation algorithms. (Chen: [0041, 0044, 0065, 0067, 0069]. “[0067] … the two frames of images and the predicted optical flow information are input into the linear interpolation layer, and the intermediate frame is obtained through trilinear interpolation.”)
Claims 8 and 14 are similarly rejected as claim 1.
Claims 13 and 19 are similarly rejected as claim 6.
Regarding claim 20, Chen discloses a processor comprising: one or more arithmetic logic units (ALUs) to train one or more neural networks, at least in part, to generate higher frame rate video from lower frame rate video. (Chen: Fig. 1 and [0012, 0017, 0044, 0053-0058, 0070, 0078]. “[0078] Through the setting of the loss function, after the above-described cyclic convolutional neural network training is completed, a network model that can complete the video frame rate up-conversion is obtained.” ALUs are implied by the processor, see first paragraph of Wikipedia (“An ALU is a fundamental building block of many types of computing circuits, including the central processing unit (CPU) of computers, FPUs, and graphics processing units (GPUs). A single CPU, FPU or GPU may contain multiple ALUs.”))
Regarding claim 25, Chen discloses the processor of claim 20, wherein the one or more neural networks utilize one or more image interpolation algorithms. (Chen: [0041, 0044, 0065, 0067, 0069]. “[0067] … the two frames of images and the predicted optical flow information are input into the linear interpolation layer, and the intermediate frame is obtained through trilinear interpolation.”)
Regarding claim 26, Chen discloses a system comprising: one or more processors to calculate parameters corresponding to one or more neural networks, at least in part, to generate higher frame rate video from lower frame rate video; and one or more memories to store the parameters. (Chen: Fig. 1 and [0012, 0017, 0044, 0053-0058, 0070, 0078]. “[0078] Through the setting of the loss function, after the above-described cyclic convolutional neural network training is completed, a network model that can complete the video frame rate up-conversion is obtained.” The claimed parameters include “the optical flow value” and “weight value” ([0065, 0067]) of “optical flow prediction layer” ([0068]), various parameters (or weights) commonly used in various layers (such as convolution layers, pooling layers, see e.g., [0039-0040, 0068]) of a convolutional neural network, as well as other parameters for “the bilinear upsampling layer” and “the trilinear interpolation layer” ([0069]).)
Claims 31 and 37 are similarly rejected as claim 25.
Claim 32 is similarly rejected as claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 15, 21, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 8, 14, 20, 26 and 32 discussed above, and further in view of Zhang.
Regarding claim 2, which depends on claim 1, Chen does not disclose explicitly but Zhang teaches, in the analogous art of temporal interpolation, wherein one or more neural networks are trained using unsupervised training with at least one cycle consistency constraint. (Zhang: section 3.2 “Cycle Consistency”. Abstract; Figs. 4-7; [0041]; “The remotely stored image may be edited locally, and the edit(s) can be remotely applied to the stored image, for example, without having to download the full-sized version of the image to the client device used to perform the edits.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s disclosure with Zhang’s teachings by combining the system or apparatus for increasing frame rate (from Chen) with the technique of temporal image interpolation (from Zhang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system or apparatus for increasing frame rate would still work in the way according to Chen and the technique of temporal image interpolation would continue to function as taught by Zhang. A person of ordinary skill would be motivated to combine Chen with Zhang since the inclusion of Zhang's technique of temporal image interpolation would provide a practical and alternative implementation of the system or apparatus for increasing frame rate and would enable a better and more flexible system or apparatus for increasing frame rate.
Therefore, it would have been obvious to combine Chen with Zhang to obtain the invention as specified in claim 2. 
Claims 9, 15, 21, 27 and 33 are similarly rejected as claim 2.

Claims 3, 10, 16, 22, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen {modified by Zhang} as applied to claims 2, 9, 15, 21, 27 and 33 discussed above, and further in view of Jiang.
Regarding claim 3, which depends on claim 2, Chen {modified by Zhang} does not disclose explicitly but Jiang teaches, in the analogous art of video interpolation, wherein the unsupervised training includes generating, from a frame triplet, a set of intermediate frames and generating a version of a middle triplet frame from the intermediate frames for determining a loss value to be minimized. (Jiang: section 3.3 “Training” and equations 6-10.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen {modified by Zhang}’s disclosure with Zhang’s teachings by combining the system or apparatus for increasing frame rate (from Chen {modified by Zhang}) with the technique of estimating multiple intermediate frames for video interpolation (from Jiang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system or apparatus for increasing frame rate would still work in the way according to Chen {modified by Zhang} and the technique of estimating multiple intermediate frames for video interpolation would continue to function as taught by Jiang. A person of ordinary skill would be motivated to combine Chen {modified by Zhang} with Jiang since the inclusion of Jiang's technique of estimating multiple intermediate frames for video interpolation would provide a practical and alternative implementation of the system or apparatus for increasing frame rate and would enable a better and more flexible system or apparatus for increasing frame rate.
Therefore, it would have been obvious to combine Chen {modified by Zhang} with Jiang to obtain the invention as specified in claim 3. 
Claims 10, 16, 22, 28 and 34 are similarly rejected as claim 3.

Claims 4-5, 11-12, 17-18, 23-24, 29-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 8, 14, 20, 26 and 32 discussed above, and further in view of Zou.
Regarding claim 4, which depends on claim 1, Chen does not disclose explicitly but Zou teaches, in the analogous art of domain adaptation of neural networks, wherein the one or more neural networks are refined using pseudo-supervised training for a domain other than was used for training the one or more neural networks. (Zou: [0038]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s disclosure with Zou’s teachings by combining the system or apparatus for increasing frame rate (from Chen) with the technique of refining a trained neural network to adapt to a target domain using pseudo-supervised training (from Zou) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system or apparatus for increasing frame rate would still work in the way according to Chen and the technique of refining a trained neural network to adapt to a target domain using pseudo-supervised training would continue to function as taught by Zou. A person of ordinary skill would be motivated to combine Chen with Zou since the inclusion of Zou's technique of refining a trained neural network to adapt to a target domain using pseudo-supervised training would provide a practical and alternative implementation of the system or apparatus for increasing frame rate and would enable a better and more flexible system or apparatus for increasing frame rate.
Therefore, it would have been obvious to combine Chen with Zou to obtain the invention as specified in claim 4. 
Claims 11, 17, 23, 29 and 35 are similarly rejected as claim 4.
Regarding claim 5, Chen {modified by Zou} discloses the processor of claim 4, wherein the pseudo-supervised training includes generating, using one or more already trained neural networks, versions of an intermediate frame using each of two adjacent video frames for determining a loss value to be minimized. (Chen: [0044, 0054-0058, 0078]) (Zou: [0038])
The reasoning and motivation to combine are similar to claim 4 discussed above. In fact, the alternative domain adaptation technique from Zou, when applied to the system or apparatus for increasing frame rate from Chen, would result in neural network training similar to the neural network training disclosed by Chen in that it would generate versions of an intermediate frame using each of two adjacent video frames for determining a loss value to be minimized.
Claims 12, 18, 24, 30 and 36 are similarly rejected as claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 discussed above, and further in view of Weiss.
Regarding claim 7, Chen {modified by Zhang} discloses the processor of claim 1, wherein the one or more ALUs are further to be configured to generate enhanced video, using the one or more neural networks, having (a higher frame rate) Chen: “[0067] … the two frames of images and the predicted optical flow information are input into the linear interpolation layer, and the intermediate frame is obtained through trilinear interpolation.”) (Since the corrupted or missing images can be obtained via interpolation of received (or known) images, lower frame drop rate than input video is obtained.)
Although Chen’s technique of frame interpolation can be applied to the scenario of missing images to obtain the missing images using frame interpolation so as to have lower drop rate, Chen does not disclose explicitly to have lower drop rate using frame interpolation to obtain the missing images. However, Weiss teaches, in the analogous art of video frame synthesis through frame interpolation, to generate enhanced video, using the one or more neural networks, having a higher resolution or lower frame drop rate than input video. (Weiss: Abstract Fig. 2, and [0005-0006, 0025, 0030-0031, 0034-0035]. “[0005] Problems associated with dropped video frames can be reduced or minimized by use of a remote vehicle control system such as described in the following. … A virtual control system is configured to receive the video, provide a user with a live video stream supported by frame synthesis, and transmit control instructions to the remote vehicle over the network. Frame synthesis can include frame interpolation and frame extrapolation.” “[0031] Frame synthesis is particularly useful for compensating for lost or dropped packets. Data packets may be delayed, they may become corrupted, or they may be lost altogether. Since sending a re-request to a remote vehicle might only provide late data, the data loss is often ignored. However, this can result in choppy, stuttering video, which makes tele-operated driving both difficult and unpleasant for the driver over long periods of use. Alternatively, some amount of lost data can be compensated for using packet redundancy. However, the amount of packet redundancy can be limited by the cost of data transmission. The frame synthesis module described herein improves tele-operation by predicting optical flow and synthesizing a new video frame, typically with the aid of a convolutional neural network or other machine learning system.” “[0035] Inserted frames can be used to increase effective frame rate (i.e. frame interpolation) or to substitute for missing or damaged frames (i.e. frame extrapolation). The synthesized frames may be created by a frame synthesis module 134.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s disclosure with Weiss’s teachings by recognizing the equivalence of the frame interpolation or synthesis techniques disclosed by Chen and Weiss and applying such techniques to improve video quality not only by increasing frame rate but also by lowering frame drop rate. The combination would yield no more than predictable use of prior art elements according to their established functions. A person of ordinary skill would be motivated to combine Chen with Weiss since doing so would broaden the application of the frame interpolation or synthesis technique from Chen to the area of lowering the frame drop rate by replacing missing or damaged video frames using the interpolated or synthesized frame as taught by Weiss. (Weiss: Abstract, Fig. 2, and [0005-0006, 0025, 0030-0031, 0034-0035].)
Therefore, it would have been obvious to combine Chen with Weiss to obtain the invention as specified in claim 7. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of the copending application 16/558,620.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claim of the copending application ‘620.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application
Application 16/558,620
A processor comprising: one or more arithmetic logic units (ALUs) to be configured to generate higher frame rate video from lower frame rate video using one or more neural networks.
The processor of claim 1, wherein the one or more ALUs are further to be configured to generate enhanced video, using the one or more neural networks, having a higher resolution or lower frame drop rate than input video.
A processor comprising: one or more arithmetic logic units (ALUs) to be configured to infer frames for a video using one or more neural networks trained using one or more temporal pose representations.
The processor of claim 1, wherein the inferred frames are used to generate a video with a higher frame rate, fewer dropped frames, or additional content.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al., "Weighted convolutional motion-compensated frame rate up-conversion using deep residual network." IEEE Transactions on Circuits and Systems for Video Technology 30, no. 1 (2018): 11-22.

    PNG
    media_image1.png
    784
    1383
    media_image1.png
    Greyscale

Veremeev et al. (US 20090225845 A1): A motion estimator uses many parallel Arithmetic-Logic-Unit (ALU) processors to simultaneously perform searches in many directions from a starting point. Each processor follows a different path outward from the starting point, generating sum-of-absolute differences (SADs) for each point in the path. A best SAD for the path is kept, along with an index into motion vector tables containing X,Y points for all paths. Current and best SAD's, thresholds, and indexes are stored in an ALU dedicated memory. When the number of best SAD's meeting thresholds exceeds a target, the current search-level ends. The index of the overall best SAD locates a new starting point, and a next-denser search-level is performed in the same manner, but over a smaller search area. Each processor calculates SAD's for one 16.times.16 macroblock, four 8.times.8 blocks, and 16 4.times.4 blocks and the net best SAD of these 3 types determines partitioning. (Abstract)
Liu et al. (US 20220092795 A1): [0072] The FPW embodiments build upon previous research on video frame interpolation and employ a color loss and a perceptual loss to train an FPW interpolation neural network (e.g., the FSN 400 of FIGS. 2 and 4). The experiments discussed herein show that these networks can produce high-quality interpolation results. Furthermore, the FPW embodiments discussed herein may be extended to include adversarial training, cycle consistency in image generation, and/or other like advanced techniques of supervising training.
Saruta et al. (US 20190303746 A1): [0076] Since learning is performed by using identity mapping as the initial value, no learning is performed (the filter value is not largely updated) if it is unnecessary to change the parameters of the original neural network when learning the adaptive domain data. By contrast, the filter value is largely updated if it is necessary to change the parameters of the original neural network when learning the adaptive domain data. When repeating the processing in step S120, it is possible to add conversion units before and after the conversion unit whose filter value is largely updated, or change the arrangement of the conversion unit.
Huang et al. (US 20210012486 A1): [0087] In system 700, GANs are extended to feeding volumetric neuroimaging in a bidirectional generative-adversarial way subjected to the cycle-consistency constraint, allowing it to work in an unsupervised manner.
Cricri et al. (US 20210168395 A1): [0065] In one example embodiment, training of the neural networks may be performed with online training. In online training, the neural networks may be continuously improved with new data, and possibly adapted to specific domains (e.g., sport events, concerts, etc.). In online training, the neural networks may be run at an inference stage in order to obtain predicted future frames to be used by the encoder. However, once the future frames (i.e., current frames of the future) are available, the future frames represent the ground-truth future frames with respect to the previous frames. Thus, the previous frames will be used as the input past frames, the current frames will be used as ground-truth future frames, and the network's weights can be updated with a training iteration. This may be referred to a form of online self-supervised training, as the ground-truth is obtained from the data itself and human annotation is not necessary. For the embodiments where the receiver also comprises video prediction neural networks, the receiver neural networks may be trained such that they are kept as similar as possible to the corresponding neural networks on the transmitter side.
Li et al. (US 20200286263 A1): [0078] In one embodiment, the machine learning model is trained without supervision by using the cycle consistency constraint, so that a machine learning model converting any two image categories of images into each other is obtained through training. It is not limited to dependence on a sample label when a machine learning model is conventionally trained under supervision, and an image processing application scenario is expanded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669